Exhibit 10.1
LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of October 14,
2010 (the “Effective Date”) among MIDCAP FUNDING III, LLC, a Delaware limited
liability company, with an office located at 7735 Old Georgetown Road,
Suite 400, Bethesda, Maryland 20814 (“MidCap”), and the other Lenders party
hereto from time to time including without limitation, MidCap, and SILICON
VALLEY BANK, a California corporation and with a loan production office located
at 3353 Peachtree Road, NE, Suite M-10, Atlanta, GA 30326 (“SVB”), SVB in its
capacity as agent for the Lenders (the “Agent”), SVB and MidCap in their
capacity as joint lead arrangers (in such capacity, the “Arrangers”), and
ALIMERA SCIENCES, INC. , a Delaware corporation (“Borrower”) provides the terms
on which the Lenders shall lend to Borrower and Borrower shall repay the
Lenders. The parties agree as follows:
     1 ACCOUNTING AND OTHER TERMS
     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP.
Notwithstanding the foregoing, all financial calculations (whether for pricing,
covenants, or otherwise) shall be made with regard to Borrower only and not on a
consolidated basis. The term “financial statements” includes the notes and
schedules. The terms “including” and “includes” always mean “including (or
includes) without limitation,” in this or any Loan Document. Capitalized terms
not otherwise defined in this Agreement shall have the meanings set forth in
Section 14. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
     2 LOAN AND TERMS OF PAYMENT
     2.1 Promise to Pay. Borrower hereby unconditionally promises to pay to
Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, the outstanding principal amount of all Credit Extensions made by the
Lenders and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.
     2.1.1 Term Loans.
          (a) Availability. Subject to the terms and conditions of this
Agreement, the Lenders agree, severally and not jointly, to make term loans to
Borrower in an aggregate amount up to Twelve Million Five Hundred Thousand
Dollars ($12,500,000.00) according to each Lender’s Term Loan Commitment as set
forth on Schedule 1.1 hereto. The Term Loans shall be available in two (2)
tranches. The first tranche (“Term A Loan”) shall be in an amount equal to Six
Million Two Hundred Fifty Thousand Dollars ($6,250,000.00) and shall be advanced
on the Effective Date. The second tranche (“Term B Loan”; Term A Loan and Term B
Loan are each referred to herein individually as a “Term Loan” and collectively
as the “Term Loans”) shall be made available by the Lenders during the Term B
Loan Draw Period in an amount equal to Six Million Two Hundred Fifty Thousand
Dollars ($6,250,000.00) in a single advance. In the event Borrower does not
request the Term B Loan during the Term B Loan Draw Period, the Lenders may, in
their discretion, advance the Term B Loan to Borrower on July 31, 2011, without
such request by Borrower, after which advance Borrower will be deemed to have
received said Term Loan B for all purposes hereafter. Notwithstanding anything
to the contrary contained in the foregoing or anywhere else in this Agreement or
any other Loan Document, (x) the Lenders shall not have any obligation to make
any advances under the Term B Loan Commitments until the commencement of the
Term B Loan Draw Period, and from the Effective Date until the commencement of
the Term B Loan Draw Period, for all purposes under this Agreement, the Term B
Loan Commitments and the Term B Loan Commitment of each Lender shall be deemed
to be zero ($0), and (y) from the Effective Date until the commencement of the
Term B Loan Draw Period, for all purposes under this Agreement, the Term Loan
Commitments shall be deemed to be Term A Loan Commitments and the Term Loan
Commitment of each Lender shall be deemed to be such Lender’s Term A Loan
Commitment. Any portion of the Term B Loan Commitments not funded as of the
close of business on the date which is five (5) Business Days after the end of
the Term B Loan Draw Period shall thereupon automatically be terminated and the
Term B Loan Commitment of each Lender as of such date shall be reduced by such
Lender’s Pro Rata Share of such total reduction in the Term B Loan Commitments.
Each Lender’s obligation to fund the applicable Term Loan shall

 



--------------------------------------------------------------------------------



 



be limited to such Lender’s Term A Loan Commitment or Term B Loan Commitment, as
applicable, and no Lender shall have any obligation to fund any portion of any
Term Loan required to be funded by any other Lender, but not so funded. Borrower
shall not have any right to reborrow any portion of any Term Loan that is repaid
or prepaid from time to time.
          (b) Repayment. Commencing on August 31, 2011, and continuing on the
Payment Date of each successive month thereafter through and including the Term
Loan Maturity Date, Borrower shall make consecutive monthly payments of
principal in respect of the Term A Loans to each Lender, as calculated by Agent
in accordance with: (1) the amount of such Lender’s Term A Loan, (2) the
effective rate of interest, as determined in Section 2.2, and (3) a
straight-line amortization schedule ending on the Term Loan Maturity Date.
Commencing on the later of (i) August 31, 2011 and (ii) the first (1st) Payment
Date following the Funding Date of the Term B Loans, and continuing on the
Payment Date of each successive month thereafter through and including the Term
Loan Maturity Date, Borrower shall make consecutive monthly payments of
principal in respect of the Term B Loans to each Lender, as calculated by Agent
in accordance with: (1) the amount of such Lender’s Term B Loan, (2) the
effective rate of interest, as determined in Section 2.2, and (3) a
straight-line amortization schedule ending on the Term Loan Maturity Date. All
unpaid principal and accrued interest with respect to the Term Loans is due and
payable in full on the Term Loan Maturity Date. The Term Loans may be prepaid
only in accordance with Sections 2.1.1(c) and 2.1.1(d).
          (c) Mandatory Prepayments. If the Term Loans are accelerated following
the occurrence of an Event of Default, Borrower shall immediately pay to Agent,
for payment to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans,
plus accrued and unpaid interest thereon, (ii) the Final Payment, (iii) the
Prepayment Fee, plus (iv) all other sums that shall have become due and payable,
including Lenders’ Expenses.
          (d) Permitted Prepayment of Loans. Borrower shall have the option to
prepay all, but not less than all, of the Term Loans advanced by the Lenders
under this Agreement, provided Borrower (i) provides written notice to Agent of
its election to prepay the Term Loans at least thirty (30) days prior to such
prepayment, and (ii) pays to Agent, for payment to each Lender in accordance
with its respective Pro Rata Share, on the date of such prepayment, an amount
equal to the sum of (A) all outstanding principal of the Term Loans, plus
accrued interest thereon, (B) the Final Payment, (C) the Prepayment Fee, and
(D) all other sums that shall have become due and payable, including Lenders’
Expenses.
     2.2 Payment of Interest on the Credit Extensions.
          (a) Interest Rate. Subject to Section 2.2(b), the principal amount
outstanding under the Term A Loans shall accrue interest at a fixed per annum
rate equal to eleven and one-half percent (11.50%), which interest shall be
payable monthly. Subject to Section 2.2(b), the principal amount outstanding
under the Term B Loans shall accrue interest at a fixed per annum rate equal to
(a) in the event the Term B Loans are funded on or before February 28, 2011,
eleven and one-half percent (11.50%) or (b) in the event the Term B Loans are
funded after February 28, 2011, twelve percent (12.00%), which interest shall be
payable monthly.
          (b) Default Rate. Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is four percentage points per annum (4.00%) above the rate that
is otherwise applicable thereto (the “Default Rate”) unless the Required Lenders
otherwise elect from time to time in their sole discretion to impose a smaller
increase. Payment or acceptance of the increased interest rate provided in this
Section 2.2(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Lenders.
          (c) Computation; 360-Day Year. In computing interest, the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension. Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed.
          (d) Debit of Accounts. The Lenders may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for (i) principal and
interest payments when due or (ii) any other

2



--------------------------------------------------------------------------------



 



amounts Borrower owes the Lenders when due. Agent shall promptly notify Borrower
when it debits Borrower’s accounts. These debits shall not constitute a set-off.
          (e) Interest Payment Date. Commencing on the first (1st) Payment Date
following the Funding Date of the Term Loans, and continuing on the Payment Date
of each successive month thereafter through and including the Term Loan Maturity
Date, Borrower shall make monthly payments of interest in respect of the Term
Loans, in arrears, to Agent, for payment to each Lender in accordance with its
respective Pro Rata Share and calculated as set forth above.
          (f) Maximum Lawful Rate. In no event shall the interest charged
hereunder, with respect to the notes (if any) or any other obligations of
Borrower under any Loan Documents exceed the maximum amount permitted under the
Laws of the State of New York. Notwithstanding anything to the contrary herein
or elsewhere, if at any time the rate of interest payable hereunder or under any
note or other Loan Document (the “Stated Rate”) would exceed the highest rate of
interest permitted under any applicable Law to be charged (the “Maximum Lawful
Rate”), then for so long as the Maximum Lawful Rate would be so exceeded, the
rate of interest payable shall be equal to the Maximum Lawful Rate; provided,
however, that if at any time thereafter the Stated Rate is less than the Maximum
Lawful Rate, Borrower shall, to the extent permitted by Law, continue to pay
interest at the Maximum Lawful Rate until such time as the total interest
received is equal to the total interest which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable. Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply. In no event shall the total interest
received by any Lender exceed the amount which it could lawfully have received,
had the interest been calculated for the full term hereof at the Maximum Lawful
Rate. If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of such Lender’s applicable
Credit Extension or to other amounts (other than interest) payable hereunder,
and if no such principal or other amounts are then outstanding, such excess or
part thereof remaining shall be paid to Borrower. In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.
     2.3 Fees. Borrower shall pay to Agent for the account of Lenders:
          (a) Origination Fee. A non-refundable origination fee (the
“Origination Fee”) to be shared among the Lenders pursuant to their respective
Commitment Percentages in an amount equal to one-half of one percent (0.50%) of
the Term Loan Commitments;
          (b) Final Payment. The Final Payment, when due hereunder, to be shared
among the Lenders in accordance with their respective Pro Rata Shares;
          (c) Prepayment Fee. The Prepayment Fee, when due hereunder, to be
shared among the Lenders in accordance with their respective Pro Rata Shares;
          (d) Lenders’ Expenses. All Lenders’ Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due (and in the
absence of any other due date specified herein, such Lenders’ Expenses shall be
due upon demand); and
          (e) Good Faith Deposit. Borrower has paid to Agent a deposit of Fifty
Thousand Dollars ($50,000.00) (the “Good Faith Deposit”) to initiate Lenders’
due diligence review process. Any portion of the Good Faith Deposit not utilized
to pay Lenders’ Expenses will be applied to the Origination Fee.
     2.4 Secured Promissory Notes. Each Term Loan shall be evidenced by a
Secured Promissory Note in the form attached as Exhibit D hereto (each a
“Secured Promissory Note”), and shall be repayable as set forth herein. Borrower
irrevocably authorizes each Lender to make or cause to be made, on or about the
Funding Date of any Term Loan or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an

3



--------------------------------------------------------------------------------



 



appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or (as the case may be) the receipt of such
payment. The outstanding amount of each Term Loan set forth on such Lender’s
Secured Promissory Note Record shall be prima facie evidence of the principal
amount thereof owing and unpaid to such Lender, but the failure to record, or
any error in so recording, any such amount on such Lender’s Secured Promissory
Note Record shall not limit or otherwise affect the obligations of Borrower
hereunder or under any Secured Promissory Note to make payments of principal of
or interest on any Secured Promissory Note when due. Upon receipt of an
affidavit of an officer of a Lender as to the loss, theft, destruction, or
mutilation of its Secured Promissory Note, Borrower shall issue, in lieu
thereof, a replacement Secured Promissory Note in the same principal amount
thereof and of like tenor.
     2.5 Payments. All payments (including prepayments) to be made by Borrower
under any Loan Document shall be made in immediately available funds in U.S.
Dollars, without setoff, recoupment or counterclaim, before 12:00 p.m. Eastern
time on the date when due. Payments of principal and/or interest received after
12:00 p.m. Eastern time are considered received at the opening of business on
the next Business Day. When a payment is due on a day that is not a Business
Day, the payment shall be due the next Business Day, and additional fees or
interest, as applicable, shall continue to accrue until paid.
     3 CONDITIONS OF LOANS
     3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s
obligation to make the initial Credit Extension is subject to the condition
precedent that Agent shall consent to or shall have received, in form and
substance satisfactory to Agent and Lenders, such documents, and completion of
such other matters, as Agent may reasonably deem necessary or appropriate,
including, without limitation:
          (a) delivery of the SVB Loan Agreement and completion of all
conditions precedent thereto;
          (b) duly executed original signatures to the Loan Documents to which
Borrower is a party;
          (c) duly executed original signatures to the Warrants;
          (d) duly executed original signatures to the Control Agreement[s];
          (e) duly executed original Secured Promissory Notes in favor of each
Lender with a face amount equal to such Lender’s Term Loan Commitment;
          (f) the Operating Documents of Borrower and good standing certificates
of Borrower certified by the Secretary of State of the State of Delaware as of a
date no earlier than thirty (30) days prior to the Effective Date;
          (g) good standing certificates dated as of a date no earlier than
thirty (30) days prior to the Effective Date to the effect that Borrower is
qualified to transact business in all states in which the nature of Borrower’s
business so requires;
          (h) Secretary’s Certificate with completed Borrowing Resolutions for
Borrower;
          (i) certified copies, dated as of a recent date, of financing
statement searches, as Agent shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
          (j) the Perfection Certificate executed by Borrower;
          (k) a legal opinion of Borrower’s counsel dated as of the Effective
Date together with the duly executed original signatures thereto;

4



--------------------------------------------------------------------------------



 



          (l) copies of any existing registration rights agreement/investors’
rights agreement or similar agreements and any amendments thereto;
          (m) evidence satisfactory to Agent that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of Agent, for the ratable benefit of Lenders; and
          (n) payment of the fees and Lenders’ Expenses then accrued as
specified in Section 2.3 hereof.
     3.2 Conditions Precedent to all Credit Extensions. The obligation of each
Lender to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:
          (a) timely receipt by Agent of an executed Payment/Advance Form in the
form of Exhibit B attached hereto;
          (b) the representations and warranties in Section 5 shall be true,
correct and complete in all material respects on the date of the Payment/Advance
Form and on the Funding Date of each Credit Extension; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true, accurate and complete
in all material respects; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and
          (c) in such Lender’s sole discretion, there has not been any material
adverse change in the business, results of operation, financial condition or the
prospect of repayment of the Obligations, or any material adverse deviation by
Borrower from the most recent SEC Reports or financial projections delivered to
Agent pursuant to Section 6.2(a)(i) herein.
     3.3 Covenant to Deliver. Borrower agrees to deliver to Agent each item
required to be delivered to Agent under this Agreement as a condition precedent
to any Credit Extension. Borrower expressly agrees that a Credit Extension made
prior to the receipt by Agent of any such item shall not constitute a waiver by
the Lenders of Borrower’s obligation to deliver such item, and the making of any
such Credit Extension in the absence of a required item shall be made in each
Lender’s sole discretion.
     3.4 Procedures for Borrowing. Subject to the prior satisfaction of all
other applicable conditions to the making of a Term Loan set forth in this
Agreement, to obtain a Term Loan, Borrower shall notify Agent (which notice
shall be irrevocable) by electronic mail, facsimile, or telephone by 4:00 P.M.
Eastern time three (3) Business Days prior to the Funding Date the Term Loan is
to be made. Together with any such electronic or facsimile notification,
Borrower shall deliver to Agent by electronic mail or facsimile a completed
Payment/Advance Form executed by a Responsible Officer or his or her designee.
Upon receipt of a Payment/Advance Form, Agent shall promptly provide a copy of
the same to each Lender. Agent may rely on any telephone notice given by a
person whom Agent reasonably believes is a Responsible Officer or designee.
Agent shall credit Term Loans to the Designated Deposit Account.
     4 CREATION OF SECURITY INTEREST
     4.1 Grant of Security Interest. Borrower hereby grants Agent, for the
ratable benefit of Lenders, to secure the payment and performance in full of all
of the Obligations, a continuing security interest in, and pledges to Agent, for
the ratable benefit of the Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof; provided, that solely with respect to Borrower’s IP

5



--------------------------------------------------------------------------------



 



Collateral, such security interest shall not be effective unless or until an IP
Lien Event has occurred. Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that may have priority to Agent’s Lien to the extent permitted
under this Agreement. If Borrower shall acquire a commercial tort claim (as
defined in the Code), Borrower shall promptly notify Agent in a writing signed
by Borrower of the general details thereof (and further details as may be
required by Agent) and grant to Agent, for the ratable benefit of the Lenders,
in such writing a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Agent.
     4.2 Authorization to File Financing Statements; Termination of Financing
Statements. Borrower hereby authorizes Agent to file financing statements,
without notice to Borrower, with all appropriate jurisdictions to perfect or
protect Agent’s and each Lender’s interest or rights hereunder, including a
notice that any disposition of the Collateral, by either Borrower or any other
Person, shall be deemed to violate the rights of Agent and the Lenders under the
Code. Upon payment in full of (i) all outstanding principal of all Credit
Extensions and all other Obligations, plus accrued and unpaid interest thereon,
(ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) any and all other
sums that shall have become due and payable, including Lenders’ Expenses, and
provided that Lenders have no further obligation or commitment to lend
hereunder, Agent and Lenders, at Borrower’s sole cost, shall promptly file
termination statements relating to the Collateral.
     5 REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants as follows:
     5.1 Due Organization, Authorization; Power and Authority.
          (a) Borrower and each of its Subsidiaries, if any, are duly existing
and in good standing, as Registered Organizations in their respective
jurisdictions of formation and are qualified and licensed to do business and are
in good standing in any jurisdiction in which the conduct of their business or
their ownership of property requires that they be qualified except where the
failure to do so would not reasonably be expected to have a material adverse
effect on Borrower’s business. In connection with this Agreement, Borrower has
delivered to Agent a completed perfection certificate signed by Borrower (the
“Perfection Certificate”). Borrower represents and warrants to Agent and the
Lenders that (a) Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) the Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower and
each of its Subsidiaries is accurate and complete in all material respects (it
being understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Effective Date to the extent
permitted by one or more specific provisions in this Agreement). If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify Agent of such occurrence and provide Agent with Borrower’s organizational
identification number.
          (b) The execution, delivery and performance by Borrower of the Loan
Documents to which it is a party have been duly authorized, and do not
(i) conflict with any of Borrower’s organizational documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law, (iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect), or (v) constitute an event of default under any material
agreement by which Borrower or any of its Subsidiaries or their respective
properties is bound. Borrower is not in default under any agreement to which it
is a party or by which it is bound in which the default would reasonably be
expected to have a material adverse effect on Borrower’s business.

6



--------------------------------------------------------------------------------



 



     5.2 Collateral.
          (a) Borrower has good title to, has rights in, and has the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no Deposit Accounts, Securities Accounts, Commodity Accounts or other
investment accounts other than the Collateral Accounts with SVB or the other
investment accounts, if any, described in the Perfection Certificate delivered
to Agent in connection herewith with respect of which Borrower has given Agent
notice and taken such actions as are necessary to give Agent for the ratable
benefit of all Lenders a perfected security interest therein.
          (b) On the Effective Date, the Collateral is not in the possession of
any third party bailee (such as a warehouse) except as disclosed in the
Perfection Certificate or Schedule 5.2(b). None of the components of the
Collateral shall be maintained at locations other than as disclosed in the
Perfection Certificate on the Effective Date or as permitted pursuant to
Section 7.2. In the event that Borrower, after the Effective Date, intends to
store or otherwise deliver any portion of the Collateral to a bailee in excess
of One Hundred Thousand Dollars ($100,000), then Borrower will have such bailee
execute and deliver a bailee agreement in form and substance satisfactory to
Agent in its sole discretion.
          (c) All Inventory is in all material respects of good and marketable
quality, free from material defects.
          (d) Borrower is the sole owner of the Intellectual Property which it
owns or purports to own except for (a) non-exclusive licenses granted to its
customers in the ordinary course of business, (b) over-the-counter software that
is commercially available to the public, and (c) Intellectual Property licensed
to Borrower and noted on the Perfection Certificate. Each Patent which it owns
or purports to own and which is material to Borrower’s business is valid and
enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part. To Borrower’s knowledge, no claim
has been made that any part of the Intellectual Property violates the rights of
any third party except to the extent such claim would not reasonably be expected
to have a material adverse effect on Borrower’s business.
          (e) Except as noted on the Perfection Certificate, and other than
over-the-counter software that is commercially available to the public, Borrower
is not a party to, nor is bound by, any Restricted License.
          (f) All of Borrower’s Material Intellectual Property, including all
licenses under which Borrower is the licensee of any such Material Intellectual
Property owned by another Person, are set forth on Schedule 5.2(f). Such
Schedule 5.2(f) indicates in each case the expiration date of such Material
Intellectual Property and whether such Material Intellectual Property (or
application therefor) is owned or licensed by Borrower, and in the case of any
such licensed Material Intellectual Property, lists the name and address of the
licensor and the name and date of the agreement pursuant to which such item of
Material Intellectual Property is licensed, the expiration date of such license
and the expiration date of the underlying Material Intellectual Property,
whether or not such license is an exclusive license and whether there are any
purported restrictions in such license on the ability to Borrower to grant a
security interest in and/or to transfer any of its rights as a licensee under
such license.
     5.3 Litigation. There are no actions or proceedings pending or, to the
knowledge of Borrower’s Responsible Officers, threatened in writing by or
against Borrower or any of its Subsidiaries involving more than, individually or
in the aggregate, One Hundred Fifty Thousand Dollars ($150,000.00).
     5.4 No Material Deterioration in Financial Condition; Financial Statements.
All consolidated financial statements for Borrower and any of its Subsidiaries
delivered to Agent fairly present, in conformity with GAAP, in all material
respects Borrower’s consolidated financial condition and Borrower’s consolidated
results of operations. There has not been any material deterioration in
Borrower’s consolidated financial condition since the date of the most recent
SEC Reports.

7



--------------------------------------------------------------------------------



 



     5.5 Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; and
Borrower is able to pay its debts (including trade debts) as they mature.
     5.6 Regulatory Compliance.
          (a) Borrower is not an “investment company” or a company “controlled”
by an “investment company” under the Investment Company Act of 1940, as amended.
Borrower is not engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Neither Borrower nor any of its Subsidiaries is a “holding company”
or an “affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower has complied in all material respects with the Federal
Fair Labor Standards Act. Borrower has not violated any Laws, ordinances or
rules, the violation of which would reasonably be expected to have a material
adverse effect on Borrower’s business. None of Borrower’s or any Subsidiary’s
properties or assets has been used by Borrower or any Subsidiary or, to
Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than in material
compliance with applicable Laws with respect to Borrower’s business as currently
conducted. Borrower has obtained all Required Permits, or has contracted with
third parties holding Required Permits, necessary for compliance with all Laws
and all such Required Permits are current. Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.
          (b) None of Borrower or its Subsidiaries is (i) in violation of any
Anti-Terrorism Law, (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, or
(iii) is a Blocked Person. Neither Borrower nor, to the knowledge of Borrower,
any of its Subsidiaries, (x) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.
     5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
     5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower and its Subsidiaries
have timely paid when due and payable or duly filed valid extensions in
connection therewith all foreign, federal, state and local taxes, assessments,
deposits and contributions owed by Borrower. Borrower may defer payment of any
contested taxes, provided that Borrower (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Agent in writing of the commencement of,
and any material development in, the proceedings, and (c) posts bonds or takes
any other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”. Borrower is unaware of any claims or adjustments
proposed for any of Borrower’s prior tax years which could result in additional
taxes becoming due and payable by Borrower. Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower, including
any liability to the Pension Benefit Guaranty Corporation or its successors or
any other governmental agency.
     5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions to fund its general business requirements and not for personal,
family, household or agricultural purposes.
     5.10 Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Agent or
any Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Agent or any Lender, contains any untrue statement of a material fact
or omits to state a material fact necessary to make the

8



--------------------------------------------------------------------------------



 



statements contained in the certificates or statements not misleading (it being
recognized that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).
     6 AFFIRMATIVE COVENANTS
          Borrower shall do all of the following:
     6.1 Government Compliance.
          (a) Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
Laws, ordinances and regulations to which it is subject, noncompliance with
which would reasonably be expected to have a material adverse effect on
Borrower’s business.
          (b) Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Agent for the ratable benefit
of the Lenders, in all of its property. Borrower shall promptly provide copies
of any such obtained Governmental Approvals to Agent.
          (c) In connection with the development, testing, manufacture,
marketing or sale of each and any Iluvien Product by Borrower, Borrower shall
comply fully and completely in all respects with all Required Permits at all
times issued by any Governmental Authority the noncompliance with which would
reasonably be expected to have a material adverse effect on Borrower’s business,
specifically including the FDA, with respect to such development, testing,
manufacture, marketing or sales of such Iluvien Product by Borrower as such
activities are at any such time being conducted by Borrower.
     6.2 Financial Statements, Reports, Certificates.
          (a) Deliver to Agent: (i) no later than thirty (30) days after
approval thereof by Borrower’s Board of Directors, but no later than March 31st
of each calendar year, Borrower’s financial projections for the current fiscal
year; (ii) within five (5) days of delivery, copies of all statements, reports
and notices delivered to all of Borrower’s security holders or to any holders of
Subordinated Debt; (iii) within five (5) days of filing, all reports on Form
10-K, 10-Q and 8-K filed with the Securities and Exchange Commission (“SEC
Reports”) or a link thereto on Borrower’s or another website on the Internet;
(iv) a prompt report of any legal actions pending or threatened against Borrower
or any of its Subsidiaries that could result in damages or costs to Borrower or
any of its Subsidiaries of One Hundred Fifty Thousand Dollars ($150,000) or more
or would reasonably be expected to have a material adverse effect on Borrower’s
business; (v) within thirty (30) days after the last day of each month, copies
of all monthly bank statements together with a Compliance Certificate signed by
a Responsible Officer; and (vi) budgets, sales projections, operating plans and
other financial information as reasonably requested in writing by Agent.
          (b) Deliver to Agent, within thirty (30) days after the last day of
each month, an updated Schedule 5.2(f) promptly upon Borrower’s acquisition or
development of any Material Intellectual Property not already listed on
Schedule 5.2(f) and upon any other material change in Borrower’s Material
Intellectual Property from that listed on Schedule 5.2(f).
          (c) Prompt written notice of (i) any material change in the
composition of the Intellectual Property, (ii) the registration of any
Copyright, including any subsequent ownership right of Borrower in or to any
Copyright, Patent or Trademark not shown in the IP Agreement, and (iii)
Borrower’s knowledge of an event that could reasonably be expected to materially
and adversely affect the value of the Intellectual Property. Upon the occurrence
of an IP Lien Event, Borrower shall deliver to Agent and the Lenders an updated
intellectual property

9



--------------------------------------------------------------------------------



 



security agreement (in form and substance reasonably acceptable to Agent in its
discretion) in favor of Agent, covering all of the then-existing IP Collateral.
          (d) If after the Effective Date, Borrower determines to manufacture,
sell, develop, test or market any new Iluvien Product, Borrower shall give
written notice to Agent of such new Iluvien Product following such Iluvien
Product’s introduction to the general marketplace (which shall include a brief
description of such Iluvien Product, plus a list of all Required Permits
relating to such new Iluvien Product (and a copy of such Required Permits if
requested by Agent) and/or Borrower’s manufacture, sale, development, testing or
marketing thereof issued or outstanding as of the date of such notice); and
further, provided, that, if Borrower shall at any time obtain any new or
additional Required Permits from the FDA or parallel state or local authorities,
or foreign counterparts of the FDA or parallel state or local authorities, with
respect to any Iluvien Product which has previously been disclosed to Agent,
Borrower shall promptly give written notice to Agent of such new or additional
Required Permits (along with a copy thereof if requested by Agent).
     6.3 Inventory; Returns. Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Effective Date. Borrower must promptly notify Agent of all returns,
recoveries, disputes and written claims that involve more than One Hundred
Thousand Dollars ($100,000).
     6.4 Taxes; Pensions. Timely file and require each of its Subsidiaries to
timely file, all required tax returns and reports and timely pay, and require
each of its Subsidiaries to timely file, all foreign, federal, state, and local
taxes, assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Agent, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
     6.5 Insurance. Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry, stage of development
and location and as Agent may reasonably request. Insurance policies shall be in
a form, with companies, and in customary amounts that are reasonably
satisfactory to Agent. All property policies shall have a lender’s loss payable
endorsement showing Agent as lender loss payee and waive subrogation against
Agent and shall provide that the insurer must give Agent at least twenty
(20) days notice before canceling, amending, or declining to renew its policy.
All liability policies shall show, or have endorsements showing, Agent, as an
additional insured. All policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall endeavor to give Agent at
least twenty (20) days notice before canceling, amending, or declining to renew
its policy. At Agent’s request, Borrower shall deliver certified copies of
policies and evidence of all premium payments. Proceeds payable under any policy
shall, at Agent’s option, be payable to Agent on behalf of the Lenders on
account of the Obligations. If Borrower fails to obtain insurance as required
under this Section 6.5 or to pay any amount or furnish any required proof of
payment to third persons and Agent, Agent may make all or part of such payment
or obtain such insurance policies required in this Section 6.5, and take any
action under the policies Agent deems prudent.
     6.6 Operating Accounts.
          (a) Maintain its primary and its Subsidiaries’ primary operating and
other deposit accounts and securities accounts with SVB and SVB’s Affiliates,
which accounts shall represent at least 50% of the dollar value of Borrower’s
and such Subsidiaries accounts at all financial institutions.
          (b) Provide Agent five (5) days prior written notice before
establishing any Collateral Account at or with any bank or financial institution
other than SVB. In addition, for each Collateral Account that Borrower at any
time maintains (including, without limitation, Borrower’s existing deposit
account no. 220-07833 maintained with J.P. Morgan Clearing Corp.), Borrower
shall cause the applicable bank or financial institution at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
Agent’s Lien in such Collateral Account in accordance with the terms hereunder,
which Control Agreement may not be terminated without prior written consent of
Agent. The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll

10



--------------------------------------------------------------------------------



 



taxes and other employee wage and benefit payments to or for the benefit of
Borrower’s employees and identified to Agent by Borrower as such.
     6.7 Protection of Intellectual Property Rights.
          (a) Borrower shall own, or be licensed to use or otherwise have the
right to use, all Material Intellectual Property. All Intellectual Property of
Borrower is and shall be fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to have a material adverse effect on Borrower’s business.
After the Effective Date, Borrower shall not become a party to, nor become bound
by, any material license or other agreement with respect to which Borrower is
the licensee that prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such license or agreement or other
property. Borrower shall at all times conduct its business without infringement
and shall use commercially reasonable efforts to conduct its business without
claim of infringement of any Intellectual Property rights of others. Borrower
shall, to the extent it determines, in the exercise of its reasonable business
judgment, that it is prudent to do the following: (a) except as may be
reasonably determined to be appropriate by Borrower in the ordinary course of
business, protect, defend and maintain the validity and enforceability of its
Intellectual Property; (b) promptly advise Agent in writing of material
infringements of its Intellectual Property; and (c) not allow any Material
Intellectual Property to be abandoned, forfeited or dedicated to the public
without Agent’s prior written consent. If Borrower (i) obtains any Patent,
registered Trademark or servicemark, registered Copyright, registered mask work,
or any pending application for any of the foregoing, whether as owner, licensee
or otherwise, or (ii) applies for any Patent or the registration of any
Trademark or servicemark, in the case of (i) or (ii) that is not included in the
IP Agreement, then Borrower shall concurrently provide written notice thereof to
Agent and shall promptly execute such intellectual property security agreements
(or updates to the Exhibits to the IP Agreement if not filed at such time by
Agent) and other documents and take such other actions as Agent shall request in
its good faith business judgment to perfect and maintain a first priority
perfected security interest (which will be effective as provided herein) in
favor of Agent, for the ratable benefit of Lenders, in such property. If
Borrower decides to register any Copyrights or mask works in the United States
Copyright Office, that are not included in the IP Agreement, then Borrower shall
(a) prior to an IP Lien Event, concurrently provide written notice thereof to
Agent and update all Exhibits to the IP Agreement, and (b) following the
occurrence of an IP Lien Event: (x) provide Agent with at least fifteen
(15) days prior written notice of Borrower’s intent to register such Copyrights
or mask works together with a copy of the application it intends to file with
the United States Copyright Office (excluding exhibits thereto); (y) execute an
intellectual property security agreement and such other documents and take such
other actions as Agent may request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Agent, for the ratable benefit of the Lenders, in the Copyrights or mask works
intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office promptly after with filing the Copyright or mask work
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Agent copies of all applications that it files for Patents or for the
registration of Trademarks, servicemarks, Copyrights or mask works, together
with evidence of the recording of the intellectual property security agreement
necessary for Agent, for the ratable benefit of the Lenders, to perfect and
maintain a first priority perfected security interest in such property.
          (b) Provide written notice to Agent within ten (10) days of entering
or becoming bound by any Restricted License (other than over-the-counter
software that is commercially available to the public). Borrower shall take such
steps as Agent reasonably requests to obtain the consent of, or waiver by, any
person whose consent or waiver is necessary for (i) any Restricted License to be
deemed “Collateral” as provided under this Agreement and for Agent and the
Lenders to have a security interest in it as provided under the Agreement that
might otherwise be restricted or prohibited by law or by the terms of any such
Restricted License, whether now existing or entered into in the future, and
(ii) Agent and the Lenders to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with the rights and
remedies of Agent and the Lenders under this Agreement and the other Loan
Documents.
     6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Agent, without expense to
Agent, Borrower and its officers, employees and agents and Borrower’s Books, to
the extent that Agent may deem them reasonably necessary to prosecute or defend
any third-party suit or proceeding instituted by or against Agent with respect
to any Collateral or relating to Borrower.

11



--------------------------------------------------------------------------------



 



     6.9 Intentionally Omitted.
     6.10 Formation or Acquisition of Subsidiaries. At the time that Borrower
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Effective Date, Borrower shall (a) cause such new
Subsidiary to provide to Agent a joinder to the Loan Agreement to cause such
Subsidiary to become a co-borrower hereunder, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
satisfactory to Agent (including being sufficient to grant Agent a first
priority Lien (subject to Permitted Liens) in and to the assets of such newly
formed or acquired Subsidiary), (b) provide to Agent appropriate certificates
and powers and financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary, in form and substance satisfactory to
Agent, and (c) provide to Agent all other documentation in form and substance
satisfactory to Agent, including one or more opinions of counsel satisfactory to
Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 6.10 shall
be a Loan Document.
     6.11 Iluvien Sales. In the event that Borrower does not commence sales of
Iluvien Products in the United States within six (6) months following Borrower’s
receipt of Iluvien FDA Approval, Borrower shall at all times thereafter maintain
on deposit at SVB unrestricted cash equal to or greater than seventy-five
percent (75.0%) of the outstanding principal balance of the Term Loans.
     6.12 Consents/Waivers. Deliver to Agent within thirty (30) days after the
Effective Date: (a) a fully-executed original landlord’s consent in form and
substance acceptable to Agent with respect to each location at which Borrower
leases or occupies real property or at which Collateral is located and (b) a
fully-executed original bailee’s waiver or warehousemen’s waiver (as applicable)
in form and substance acceptable to Agent with respect to each location at which
Borrower maintains any Collateral in the possession of a third party.
     6.13 Further Assurances.
          (a) Execute any further instruments and take further action as Agent
reasonably requests to perfect or continue Agent’s Lien in the Collateral or to
effect the purposes of this Agreement; and
          (b) Subject to Section 12.9 herein, deliver to Agent, within ten
(10) days after the same are sent or received, copies of all material
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law; or that would reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.
     6.14 License and Disposition Proceeds. Borrower shall, immediately upon
receipt of any IP Disposition Proceeds, pay such IP Disposition Proceeds to
Lenders (unless and to the extent SVB, in connection with the SVB Loan
Agreement, has made an outstanding advance with respect to such IP Disposition
Proceeds that are in the form of royalty or other form of Accounts, as opposed
to advances made in respect of cash already received by Borrower). Lenders may
agree in writing to waive the requirements of this section in any specific
instance. The waiver by the Lenders in one instance shall not constitute a
waiver for any future breaches of this Section. “IP Disposition Proceeds” means
(a) proceeds from licensees or any other party in connection with licenses
entered into by Borrower in violation of Section 7.1(d)(2), and (b) proceeds
realized upon the sale, license or other disposition of any Intellectual
Property as part of any enforcement action by Agent or Lenders.
     7 NEGATIVE COVENANTS
     Borrower shall not do any of the following without the prior written
consent of Agent and the Required Lenders:
     7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; or (c) in connection with Permitted Liens and Permitted Investments;
or (d) of (1) non-exclusive licenses for the use of the

12



--------------------------------------------------------------------------------



 



property of Borrower or its Subsidiaries in the ordinary course of business and
(2) licenses that do not result in a legal transfer of title of the licensed
property but that may be exclusive in respects other than territory and that may
be exclusive as to territory only as to discreet geographical areas in the
European Union and Japan.
     7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or (c)
(i) have a change in senior management such that any Key Person ceases to hold
such office with Borrower and a replacement satisfactory to Borrower’s Board of
Directors is not made within ninety (90) days after their departure from
Borrower; or (ii) enter into any transaction or series of related transactions
whereby the stockholders of Borrower who were not stockholders immediately prior
to the first such transaction own more than 49% of the voting stock of Borrower
immediately after giving effect to such transaction or related series of such
transactions (other than by the sale of Borrower’s equity securities in a public
offering or to venture capital investors so long as Borrower identifies to Agent
the venture capital investors prior to the closing of the transaction and
provides to Agent a description of the material terms of the transaction).
          Borrower shall not, without at least ten (10) days prior written
notice to Agent: (1) add any new offices or business locations, including
warehouses (unless such new offices or business locations contain less than
Twenty-five Thousand Dollars ($25,000) in Borrower’s assets or property) or
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Twenty-Five Thousand Dollars ($25,000) to a bailee at a location
other than to a bailee and at a location already disclosed in the Perfection
Certificate, (2) change its jurisdiction of organization, (3) change its
organizational structure or type, (4) change its legal name, or (5) change any
organizational number (if any) assigned by its jurisdiction of organization. If
Borrower intends to deliver any portion of the Collateral valued, individually
or in the aggregate, in excess of Twenty-five Thousand Dollars ($25,000) to a
bailee, and Agent and such bailee are not already parties to a bailee agreement
governing both the Collateral and the location to which Borrower intends to
deliver the Collateral, then Borrower will first receive the written consent of
Agent, and such bailee shall execute and deliver a bailee agreement in form and
substance satisfactory to Agent in its sole discretion.
     7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.
     7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
     7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein, or enter into any agreement, document, instrument or
other arrangement (except with or in favor of Agent) with any Person which
directly or indirectly prohibits or has the effect of prohibiting Borrower or
any Subsidiary from assigning, mortgaging, pledging, granting a security
interest in or upon, or encumbering any of Borrower’s or any Subsidiary’s
Intellectual Property, except as is otherwise permitted in Section 7.1 hereof
and the definition of “Permitted Liens” herein.
     7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6(b) hereof.
     7.7 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in common stock) or make any distribution or payment on or
redeem, retire or purchase any capital stock provided that (i) Borrower may
convert any of its convertible securities into other securities pursuant to the
terms of such convertible securities or otherwise in exchange thereof, and
(ii) Borrower may repurchase the stock of current or former employees, officers,
directors or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase,

13



--------------------------------------------------------------------------------



 



provided such repurchase does not exceed in the aggregate of Two Hundred Fifty
Thousand Dollars ($250,000) per fiscal year;, or (b) directly or indirectly make
any Investment other than Permitted Investments, or permit any of its
Subsidiaries to do so.
     7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
     7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof or adversely affect the subordination thereof to Obligations
owed to the Lenders.
     7.10 Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940, as amended or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other Law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to do
so; withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which would reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
     7.11 Compliance with Anti-Terrorism Laws. Agent hereby notifies Borrower
that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s policies
and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrower and its principals, which
information includes the name and address of Borrower and its principals and
such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws. Borrower will not, nor will Borrower permit
any Subsidiary or Affiliate to, directly or indirectly, knowingly enter into any
documents, instruments, agreements or contracts with any Person listed on the
OFAC Lists. Borrower shall immediately notify Agent if Borrower has knowledge
that Borrower or any Subsidiary or Affiliate is listed on the OFAC Lists or
(a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on, or
(d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or other Anti-Terrorism Law.
     8 EVENTS OF DEFAULT
     Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
     8.1 Payment Default. Borrower fails to pay any of the Obligations when due;
     8.2 Covenant Default. Borrower fails or neglects to perform any obligation
in Section 6 or violates any covenant in Section 7 or fails or neglects to
perform, keep, or observe any other term, provision, condition, covenant or
agreement contained in this Agreement or any Loan Documents, and as to any
default under such other term, provision, condition, covenant or agreement that
can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, grace and cure periods provided under
this Section 8.2 shall

14



--------------------------------------------------------------------------------



 



not apply, among other things, to financial covenants that are required to be
satisfied, completed or tested by a date certain ;
     8.3 Impairment of Collateral. There is a material impairment in the
perfection or priority of Agent’s Lien in the Collateral or in the value of such
Collateral.
     8.4 Attachment; Levy; Restraint on Business.
          (a) (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under control of
Borrower (including a Subsidiary) on deposit or otherwise maintained with the
Lenders or any Lender Affiliate, or (ii) a notice of lien, levy, or assessment
is filed against any of Borrower’s assets by any government agency, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; and
          (b) (i) any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents Borrower from conducting any part of its
business;
     8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);
     8.6 Other Agreements. If there is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000) or that would reasonably be expected to have a material adverse
effect on Borrower’s business;
     8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least One Hundred
Thousand Dollars ($100,000) (not covered by independent third-party insurance as
to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of ten (10) days after the entry thereof (provided that no Credit
Extensions will be made prior to the satisfaction, vacation or stay of such
judgment, order, or decree);
     8.8 Misrepresentations. Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Agent and/or the Lenders or to
induce Agent and/or the Lenders to enter this Agreement or any Loan Document,
and such representation, warranty, or other statement is incorrect in any
material respect when made;
     8.9 Subordinated Debt. A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination
agreement, intercreditor agreement, or other similar agreement with Agent and
Lenders, or any creditor that has signed such an agreement with Agent and
Lenders breaches any terms of the agreement;
     8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs with
respect to any Guarantor; (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e) (i) a material impairment in the perfection
or priority of Agent’s and Lenders’ Lien in the collateral provided by Guarantor
or in the value of such collateral or (ii) a material adverse change in the
general affairs, management, results of operation, condition (financial or
otherwise) or the prospect of repayment of the Obligations occurs with respect
to any Guarantor;

15



--------------------------------------------------------------------------------



 



     8.11 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any such Governmental Approval or that would
reasonably be expected to result in the Governmental Authority taking any of the
actions described in clause (a) above, and such decision or such revocation,
rescission, suspension, modification or non-renewal has, or would reasonably be
expected to have, a material adverse effect on Borrower’s business;
     8.12 Criminal Proceeding. The institution by any Governmental Authority of
criminal proceedings against Borrower;
     8.13 Lien Priority. Except as permitted by Agent, any Lien created
hereunder or by any other Loan Document shall at any time fail to constitute a
valid and perfected Lien on all of the Collateral purported to be secured
thereby, subject to no prior or equal Lien; or
     8.14 Withdrawals/ Recalls. (a) The institution of any proceeding by FDA or
similar Governmental Authority to order the complete withdrawal of all Iluvien
Product from the U.S. market or to enjoin Borrower or any representative of
Borrower from manufacturing, marketing, selling or distributing any Iluvien
Product in the U.S., (b) the institution of any action or proceeding by the FDA,
or any other Governmental Authority to revoke, suspend, reject, withdraw, limit,
or restrict any Required Permit relating to any Iluvien Product held by Borrower
or any representative of Borrower, (c) the commencement of any enforcement
action against Borrower by FDA, or any other Governmental Authority, or (d) the
recall of all Iluvien Product from the market, the voluntary withdrawal of all
Iluvien Product from the U.S. market, or actions to discontinue the sale of all
Iluvien Product in the U.S.
     8.15 SVB Loan Agreement. The occurrence of an Event of Default (as defined
under the SVB Loan Agreement) under the SVB Loan Agreement.
     9 RIGHTS AND REMEDIES
     9.1 Rights and Remedies.
          (a) Upon the occurrence and during the continuance of an Event of
Default, Agent may, and at the written direction of any Lender shall, without
notice or demand, do any or all of the following: (i) deliver notice of the
Event of Default to Borrower, (ii) by notice to Borrower declare all Obligations
immediately due and payable (but if an Event of Default described in Section 8.5
occurs all Obligations shall be immediately due and payable without any action
by Agent or the Lenders), and (iii) by notice to Borrower suspend or terminate
the obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Agent and/or the Lenders (but if an Event of Default described in
Section 8.5 occurs all obligations, if any, of the Lenders to advance money or
extend credit for Borrower’s benefit under this Agreement or under any other
agreement between Borrower and Agent and/or the Lenders shall be immediately
terminated without any action by Agent or the Lenders);
          (b) Without limiting the rights of Agent and the Lenders set forth in
Section 9.1(a) above, upon the occurrence and during the continuance of an Event
of Default Agent shall have the right, at the written direction of the Required
Lenders, without notice or demand, to do any or all of the following:
     (i) foreclose upon and/or sell or otherwise liquidate, the Collateral;
     (ii) apply to the Obligations any (a) balances and deposits of Borrower
that Agent or any Lender holds or controls, or (b) any amount held or controlled
by Agent or any Lender owing to or for the credit or the account of Borrower;
     (iii) and/or commence and prosecute an Insolvency Proceeding or consent to
Borrower commencing any Insolvency Proceeding.

16



--------------------------------------------------------------------------------



 



          (c) Without limiting the rights of Agent and the Lenders set forth in
Sections 9.1(a) and (b) above, upon the occurrence and during the continuance of
an Event of Default Agent shall have the right, without notice or demand, to do
any or all of the following:
     (i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Agent considers advisable, notify any
Person owing Borrower money of Agent’s security interest in such funds, and
verify the amount of such account;
     (ii) make any payments and do any acts it considers necessary or reasonable
to protect the Collateral and/or its security interest in the Collateral.
Borrower shall assemble the Collateral if Agent requests and make it available
as Agent designates. Agent may enter premises where the Collateral is located,
take and maintain possession of any part of the Collateral, and pay, purchase,
contest, or compromise any Lien which appears to be prior or superior to its
security interest and pay all expenses incurred. Borrower grants Agent a license
to enter and occupy any of its premises, without charge, to exercise any of
Agent’s rights or remedies;
     (iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, and/or advertise for sale, the Collateral (to the extent not prohibited by
Law). Agent is hereby granted a non-exclusive, royalty-free license or other
right to use, without charge, to the extent not prohibited by Law, Borrower’s
labels, Patents, Copyrights, mask works, rights of use of any name, trade
secrets, trade names, Trademarks, service marks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Agent’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements inure to Agent for the benefit of the
Lenders;
     (iv) place a “hold” on any account maintained with Agent or the Lenders
and/or deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral; demand and receive possession of
Borrower’s Books; and
     (v) Subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Agent under the Loan Documents or at law or equity, including all
remedies provided under the Code (including disposal of the Collateral pursuant
to the terms thereof).
Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all remedies referenced in this Section 9.1 without the written consent of
Required Lenders following the occurrence of an Exigent Circumstance. As used in
the immediately preceding sentence, “Exigent Circumstance” means any event or
circumstance that, in the reasonable judgment of Agent, imminently threatens the
ability of Agent to realize upon all or any material portion of the Collateral,
such as, without limitation, fraudulent removal, concealment, or abscondment
thereof, destruction or material waste thereof, or failure of Borrower after
reasonable demand to maintain or reinstate adequate casualty insurance coverage,
or which, in the judgment of Agent, could result in a material diminution in
value of the Collateral.
     9.2 Power of Attorney. Borrower hereby irrevocably appoints Agent as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Agent determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Agent or a third party as the Code permits. Borrower hereby
appoints Agent as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Agent’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations have been satisfied in full and Agent and the
Lenders are under no further obligation to make Credit Extensions hereunder.
Agent’s foregoing appointment as Borrower’s attorney

17



--------------------------------------------------------------------------------



 



in fact, and all of Agent’s rights and powers, coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed and
Agent’s and the Lenders’ obligation to provide Credit Extensions terminates.
     9.3 Protective Payments. If Borrower fails to obtain the insurance called
for by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Agent may obtain such insurance or make such payment, and all amounts
so paid by Agent are Lenders’ Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Agent will make reasonable efforts to provide Borrower with notice of Agent
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No such payments by Agent are deemed an agreement to make similar
payments in the future or Agent’s waiver of any Event of Default.
     9.4 Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Agent from or on behalf of Borrower of all or any part of the
Obligations, and, as between Borrower on the one hand and Agent and the Lenders
on the other, Agent shall have the continuing and exclusive right to apply and
to reapply any and all payments received against the Obligations in such manner
as Agent may deem advisable notwithstanding any previous application by Agent,
and (b) the proceeds of any sale of, or other realization upon all or any part
of the Collateral shall be applied: first, to Lenders Expenses; second, to
accrued and unpaid interest on the Obligations (including any interest which,
but for the provisions of the United States Bankruptcy Code, would have accrued
on such amounts); third, to the principal amount of the Obligations outstanding;
and fourth, to any other indebtedness or obligations of Borrower owing to Agent
or any Lender under the Loan Documents. Any balance remaining shall be delivered
to Borrower or to whoever may be lawfully entitled to receive such balance or as
a court of competent jurisdiction may direct. In carrying out the foregoing,
(x) amounts received shall be applied in the numerical order provided until
exhausted prior to the application to the next succeeding category, and (y) each
of the Persons entitled to receive a payment in any particular category shall
receive an amount equal to its pro rata share of amounts available to be applied
pursuant thereto for such category. Any reference in this Agreement to an
allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise. Agent, or if applicable, each
Lender, shall promptly remit to the other Lenders such sums as may be necessary
to ensure the ratable repayment of each Lender’s portion of any Credit Extension
and the ratable distribution of interest, fees and reimbursements paid or made
by Borrower. Notwithstanding the foregoing, a Lender receiving a scheduled
payment shall not be responsible for determining whether the other Lenders also
received their scheduled payment on such date; provided, however, if it is later
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to Agent or
other Lenders such sums as may be necessary to ensure the ratable payment of
such scheduled payments, as instructed by Agent. Any payment or distribution of
any kind or character, whether in cash, properties or securities, shall be
received by a Lender in excess of its ratable share, then the portion of such
payment or distribution in excess of such Lender’s ratable share shall be
received by such Lender in trust for and shall be promptly paid over to the
other Lender for application to the payments of amounts due on the other
Lender’s claims. To the extent any payment for the account of Borrower is
required to be returned as a voidable transfer or otherwise, the Lenders shall
contribute to one another as is necessary to ensure that such return of payment
is on a pro rata basis. If any Lender shall obtain possession of any Collateral,
it shall hold such Collateral for itself and as agent and bailee for Agent and
other Lenders for purposes of perfecting Agent’s security interest therein.
Notwithstanding anything to the contrary herein, any warrants issued to the
Lenders by Borrower, the stock issuable thereunder, any equity securities
purchased by Lenders, any amounts paid thereunder, any dividends, and any other
rights in connection therewith shall not be subject to the terms and conditions
of this Agreement. Nothing herein shall affect any Lender’s rights under any
such warrants, stock, or other equity securities to administer, manage,
transfer, assign, or exercise such warrants, stock, or other equity securities
for its own account.
     9.5 Liability for Collateral. So long as Agent and the Lenders comply with
applicable Law and reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Agent and the Lenders,
Agent and the Lenders shall not be liable or responsible for: (a) the
safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c) any
diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower bears all risk of loss,
damage or destruction of the Collateral.

18



--------------------------------------------------------------------------------



 



     9.6 No Waiver; Remedies Cumulative. Agent’s failure, at any time or times,
to require strict performance by Borrower of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Agent
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party(ies) granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Agent’s rights and remedies under this Agreement and the
other Loan Documents are cumulative. Agent has all rights and remedies provided
under the Code, by Law, or in equity. Agent’s exercise of one right or remedy is
not an election, and shall not preclude Agent from exercising any other remedy
under this Agreement or other remedy available at law or in equity, and Agent’s
waiver of any Event of Default is not a continuing waiver. Agent’s delay in
exercising any remedy is not a waiver, election, or acquiescence.
     9.7 Demand Waiver. Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Agent on which Borrower is liable.
     10 NOTICES
     All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Any of Agent, Lender or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10.

     
          If to Borrower:
  c/o Alimera Sciences, Inc.
6120 Windward Parkway
Suite 290
Alpharetta, GA 30005
Attention: Chief Financial Officer
Fax: (678) 990-5744
Email: eiswirth@alimerasciences.com
 
   
          If to Agent:
  Silicon Valley Bank
3353 Peachtree Road, NE
Suite M-10
Atlanta, GA 30326
Attention: Mr. Scott McCarty
Fax: (404) 783.5822
Email: SMccarty@svb.com
 
   
          If to the Lenders:
  MidCap Funding III, LLC
7735 Old Georgetown Road, Suite 400
Bethesda, Maryland 20814
Attention: Portfolio Management- Life Sciences
Fax: (301) 941-1450
Email: lviera@midcapfinancial.com
 
   
 
  Silicon Valley Bank
3353 Peachtree Road, NE
Suite M-10
Atlanta, GA 30326

19



--------------------------------------------------------------------------------



 



     
 
  Attention: Mr. Scott McCarty
Fax: (404) 783.5822
Email: SMccarty@svb.com
 
   
          with a copy to:
  Riemer & Braunstein LLP
Three Center Plaza
Boston, Massachusetts 02108
Attention: David A. Ephraim, Esquire
Fax: (617) 880-3456
Email: DEphraim@riemerlaw.com

     11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
     New York Law governs the Loan Documents without regard to principles of
conflicts of law. Borrower, Lenders and Agent each submit to the exclusive
jurisdiction of the State and Federal courts in New York, New York.
NOTWITHSTANDING THE FOREGOING, AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING
ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH AGENT AND LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 9.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND LENDERS
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
     Borrower, Agent and each Lender agree that each Credit Extension (including
those made on the Effective Date) shall be deemed to be made in, and the
transactions contemplated hereunder and in any other Loan Document (other than
the Warrants) shall be deemed to have been performed in, the State of New York.
     12 GENERAL PROVISIONS
     12.1 Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Agent’s prior written
consent (which may be granted or withheld in Agent’s discretion, subject to
Section 12.11). The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, negotiate, or grant participation in all or
any part of, or any interest in, the Lenders’ obligations, rights, and benefits
under this Agreement and the other Loan Documents provided, however, that any
such sale, assignment, negotiation or grant of a participation by any Lender
(other than a sale or assignment to an Eligible Assignee) of its obligations,
rights, and benefits under this Agreement and the other Loan Documents shall
require the prior written consent of the Required Lenders (such approved
assignee, an “Approved Lender”). Borrower and Agent shall be entitled to
continue to deal solely and directly with such Lender in connection with the
interests so assigned until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto, and shall have received such other information regarding such
Eligible Assignee or Approved Lender as Agent reasonably shall require.

20



--------------------------------------------------------------------------------



 



     12.2 Indemnification.
          (a) Borrower agrees to indemnify, defend and hold Agent and the
Lenders and their respective directors, officers, employees, agents, attorneys,
or any other Person affiliated with or representing Agent or the Lenders (each,
an “Indemnified Person”) harmless against: (a) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with the transactions contemplated by the Loan Documents; and (b) all
losses or Lenders’ Expenses incurred, or paid by Indemnified Person from,
following, or arising from transactions between Agent, and/or the Lenders and
Borrower (including reasonable attorneys’ fees and expenses), except for Claims
and/or losses directly caused by such Indemnified Person’s gross negligence or
willful misconduct (collectively, the “Indemnified Liabilities”).
          (b) Borrower hereby further indemnifies, defends and holds each
Indemnified Person harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the fees and disbursements of counsel for such Indemnitee), except to the extent
directly caused by such Indemnified Person’s gross negligence or willful
misconduct, in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnified
Person shall be designated a party thereto and including any such proceeding
initiated by or on behalf of Borrower, and the reasonable expenses of
investigation by engineers, environmental consultants and similar technical
personnel and any commission, fee or compensation claimed by any broker (other
than any broker retained by Agent or Lenders) asserting any right to payment for
the transactions contemplated hereby which may be imposed on, incurred by or
asserted against such Indemnified Person as a result of or in connection with
the transactions contemplated hereby and the use or intended use of the proceeds
of the loan proceeds.
          (c) To the extent that the undertaking set forth in this Section 12.2
may be unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.
     12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
     12.4 Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
     12.5 Intentionally Omitted.
     12.6 Integration. This Agreement and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.
     12.7 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
     12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify each Lender and Agent shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.
     12.9 Confidentiality. In handling any confidential information of Borrower,
each of the Lenders and Agent shall exercise the same degree of care that it
exercises for its own proprietary information, but disclosure of information may
be made: (a) to the Lenders’ and Agent’s Subsidiaries or Affiliates (provided
that they agree to the terms hereof); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided,

21



--------------------------------------------------------------------------------



 



however, the Lenders and Agent shall use commercially reasonable efforts to
obtain such prospective transferee’s or purchaser’s agreement to the terms of
this provision); (c) as required by Law, regulation, subpoena, or other order;
(d) to regulators or as otherwise required in connection with an examination or
audit; (e) as Agent considers appropriate in exercising remedies under the Loan
Documents; and (f) to third party service providers of the Lenders and/or Agent
so long as such service providers have executed a confidentiality agreement with
the Lenders and Agent with terms no less restrictive than those contained
herein. Confidential information does not include information that either:
(i) is in the public domain or in the Lenders’ and/or Agent’s possession when
disclosed to the Lenders and/or Agent, or becomes part of the public domain
after disclosure to the Lenders and/or Agent (through no fault of the Lenders or
Agent); or (ii) is disclosed to the Lenders and/or Agent by a third party, if
the Lenders and/or Agent does not know that the third party is prohibited from
disclosing the information. Lenders and/or Agent may use confidential
information for any purpose, including, without limitation, for the development
of client databases, reporting purposes, and market analysis, so long as Lenders
and/or Agent do not disclose Borrower’s identity or the identity of any person
associated with Borrower or otherwise render such identities determinable unless
otherwise expressly permitted by this Agreement. The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.
The agreements provided under this Section 12.9 supersede all prior agreements,
understanding, representations, warranties, and negotiations between the parties
about the subject matter of this Section 12.9. In respect of confidential
information provided by Borrower to Agent and Lenders hereunder and Borrower’s
securities Agent and Lenders agree to comply with applicable securities laws
which prohibit trading in securities based upon material non-public information.
     12.10 Right of Set Off. Borrower hereby grants to Agent and to each Lender,
a lien, security interest and right of set off as security for all Obligations
to Agent and each Lender hereunder, whether now existing or hereafter arising
upon and against all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Agent or the
Lenders or any entity under the control of Agent or the Lenders (including a
Agent affiliate) or in transit to any of them. At any time after the occurrence
and during the continuance of an Event of Default, without demand or notice,
Agent or the Lenders may set off the same or any part thereof and apply the same
to any liability or obligation of Borrower even though unmatured and regardless
of the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
     12.11 Amendments.
          (a) No amendment, modification, termination or waiver of any provision
of this Agreement or any other Loan Document, no approval or consent thereunder,
or any consent to any departure by Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by Borrower, Agent and
the Required Lenders provided that
     (i) no such amendment, waiver or other modification that would have the
effect of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;
     (ii) no such amendment, waiver or modification that would affect the rights
and duties of Agent shall be effective without Agent’s written consent or
signature;
     (iii) no such amendment, waiver or other modification shall, unless signed
by all the Lenders directly affected thereby, (A) reduce the principal of, rate
of interest on or any fees with respect to any Credit Extension or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Credit Extension (B) postpone the date fixed for,
or waive, any payment of principal of any Credit Extension or of interest on any
Credit Extension (other than default interest) or any fees provided for
hereunder (other than late charges or for any termination of any commitment);
(C) change the definition of the term “Required Lenders” or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all or any material portion of the Collateral,
authorize Borrower to sell

22



--------------------------------------------------------------------------------



 



or otherwise dispose of all or substantially all or any material portion of the
Collateral or release any Guarantor of all or any portion of the Obligations or
its guaranty obligations with respect thereto, except, in each case with respect
to this clause (D), as otherwise may be expressly permitted under this Agreement
or the other Loan Documents (including in connection with any disposition
permitted hereunder); (E) amend, waive or otherwise modify this Section 12.11 or
the definitions of the terms used in this Section 12.11 insofar as the
definitions affect the substance of this Section 12.11; (F) consent to the
assignment, delegation or other transfer by any Borrower or any Guarantor of any
of its rights and obligations under any Loan Document or release Borrower or any
Guarantor of its payment obligations under any Loan Document, except, in each
case with respect to this clause (F), pursuant to a merger or consolidation
permitted pursuant to this Agreement; (G) amend any of the provisions of
Section 9.4 or amend any of the definitions Pro Rata Share, Term Loan
Commitment, Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder; (H) subordinate the Liens granted in favor of Agent securing the
Obligations; or (I) amend any of the provisions of Section 12.10. It is hereby
understood and agreed that all Lenders shall be deemed directly affected by an
amendment, waiver or other modification of the type described in the preceding
clauses (C), (D), (E), (F), (G) and (H) of the preceding sentence;
     (iv) the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.
          (b) Other than as expressly provided for in Section 12.11(a)(i)-(iii),
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of the Borrower.
     12.12 Publicity. Borrower will not directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release (unless Borrower has provided Agent with an opportunity
to review and approve the same in Agent’s reasonable discretion) or interview,
any reference to the name, logo or any trademark of Agent or any Lender or any
of their Affiliates or any reference to this Agreement or the financing
evidenced hereby, in any case except as required by applicable Law, subpoena or
judicial or similar order, in which case Borrower shall endeavor to give Agent
prior written notice of such publication or other disclosure. Each Lender and
Borrower hereby authorizes each Lender to publish the name of such Lender and
Borrower, the existence of the financing arrangements referenced under this
Agreement, the primary purpose and/or structure of those arrangements, the
amount of credit extended under each facility, the title and role of each party
to this Agreement, and the total amount of the financing evidenced hereby in any
“tombstone”, comparable advertisement or press release which such Lender elects
to submit for publication. In addition, each Lender and Borrower agrees that
each Lender may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Effective Date. With respect to any of the foregoing, such authorization shall
be subject to such Lender providing Borrower and the other Lenders with an
opportunity to review and confer with such Lender regarding, and approve, the
contents of any such tombstone, advertisement or information, as applicable,
prior to its initial submission for publication, but subsequent publications of
the same tombstone, advertisement or information shall not require Borrower’s
approval.
     12.13 No Strict Construction. The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
     13 AGENT
     13.1 Appointment and Authorization of Agent. Each Lender hereby irrevocably
appoints, designates and authorizes Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.

23



--------------------------------------------------------------------------------



 



Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, Agent shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall Agent have or be deemed to
have any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing sentence, the
use of the term “agent” herein and in the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
     13.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through its, or its Affiliates’,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.
     13.3 Liability of Agent. Except as otherwise provided herein, no
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by Borrower or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of Borrower or any Affiliate thereof.
     13.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under any Loan Document unless it
shall first receive such advice or concurrence of all Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of all Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.
     13.5 Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any default and/or Event of Default, unless Agent
shall have received written notice from a Lender or Borrower, describing such
default or Event of Default. Agent will notify the Lenders of its receipt of any
such notice. Agent shall take such action with respect to an Event of Default as
may be directed in writing by the Required Lenders in accordance with
Article 9(a); provided, however, that while an Event of Default has occurred and
is continuing, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as Agent
shall deem advisable or in the best interest of the Lenders, including without
limitation, satisfaction of other security interests, liens or encumbrances on
the Collateral not permitted under the Loan Documents, payment of taxes on
behalf of Borrower, payments to landlords, warehouseman, bailees and other
persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting Borrower and/or the Collateral.

24



--------------------------------------------------------------------------------



 



     13.6 Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and its respective Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by Agent herein, Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Borrower or any of its Affiliates which may come into the
possession of any Agent-Related Person.
     13.7 Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, each Lender shall, severally and pro rata based on its
respective Pro Rata Share, indemnify upon demand each Agent-Related Person (to
the extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to do so), and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities (which shall not include
legal expenses of Agent incurred in connection with the closing of the
transactions contemplated by this Agreement) incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 13.7. Without limitation of the foregoing, each Lender
shall, severally and pro rata based on its respective Pro Rata Share, reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Lenders’ Expenses incurred after the closing of the transactions
contemplated by this Agreement) incurred by Agent (in its capacity as Agent, and
not as a Lender) in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that Agent is
not reimbursed for such expenses by or on behalf of Borrower. The undertaking in
this Section 13.7 shall survive the payment in full of the Obligations, the
termination of this Agreement and the resignation of Agent.
     13.8 Agent in its Individual Capacity. With respect to its Credit
Extensions, SVB shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
Agent, and the terms “Lender” and “Lenders” include SVB in its individual
capacity.
     13.9 Successor Agent. Agent may resign as Agent upon ten (10) days’ notice
to the Lenders. If Agent resigns under this Agreement, all Lenders shall appoint
from among the Lenders (or the affiliates thereof) a successor Agent for the
Lenders, which successor Agent shall (unless an Event of Default has occurred
and is continuing) be subject to the approval of Borrower (which approval shall
not be unreasonably withheld or delayed). If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders, a successor Agent from among the Lenders (or
the affiliates thereof). Upon the acceptance of its appointment as successor
Agent hereunder, the Person acting as such successor Agent shall succeed to all
the rights, powers and duties of the retiring Agent and the respective term
“Agent” means such successor Agent and the retiring Agent’s appointment, powers
and duties in such capacities shall be terminated without any other further act
or deed on its behalf. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Article 13 and Section 12.2 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement. If no successor Agent has accepted appointment as Agent by
the date

25



--------------------------------------------------------------------------------



 



ten (10) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Lenders appoint a successor agent as provided for above.
     13.10 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower, Agent
(irrespective of whether the principal of any Loan, shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Agent shall have made any demand on Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Credit Extensions and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Agent and their respective agents and counsel
and all other amounts due the Lenders and Agent allowed in such judicial
proceeding); and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, and any other amounts due Agent.
To the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender’s claim.
     13.11 Collateral and Guaranty Matters. The Lenders irrevocably authorize
Agent, at its option and in its discretion, to release any Guarantor and any
Lien on any Collateral granted to or held by Agent under any Loan Document
(i) upon the date that all Obligations due hereunder have been fully and
indefeasibly paid in full and no Term Loan Commitments or other obligations of
any Lender to provide funds to Borrower under this Agreement remain outstanding,
(ii) that is transferred or to be transferred as part of or in connection with
any Transfer permitted hereunder or under any other Loan Document, or (iii) as
approved in accordance with Section 12.11. Upon request by Agent at any time,
all Lenders will confirm in writing Agent’s authority to release its interest in
particular types or items of Property, pursuant to this Section 13.11.
     13.12 Cooperation of Borrower. If necessary, Borrower agrees to (i) execute
any documents (including new Secured Promissory Notes) reasonably required to
effectuate and acknowledge each assignment of a Term Loan Commitment or Credit
Extension to an assignee in accordance with Section 12.1, (ii) make Borrower’s
management available to meet with Agent and prospective participants and
assignees of Term Loan Commitments or Credit Extensions and (iii) assist Agent
or the Lenders in the preparation of information relating to the financial
affairs of Borrower as any prospective participant or assignee of a Term Loan
Commitment or Credit Extension reasonably may request. Subject to the provisions
of Section 12.9 Borrower authorizes each Lender to disclose to any prospective
participant or assignee of a Term Loan Commitment, any and all information in
such Lender’s possession concerning Borrower and its financial affairs which has
been delivered to such Lender by or on behalf of Borrower pursuant to this
Agreement, or which has been delivered to such Lender by or on behalf of
Borrower in connection with such Lender’s credit evaluation of Borrower prior to
entering into this Agreement.
     14 DEFINITIONS
     14.1 Definitions. As used in this Agreement, the following terms have the
following meanings:
     “Account” is any “account” as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

26



--------------------------------------------------------------------------------



 



     “Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
     “Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
     “Agent” means, SVB, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.
     “Agent-Related Person” means Agent, together with its Affiliates, and the
officers, directors, employees, agents, advisors, auditors and attorneys-in-fact
of such Persons; provided, however, that no Agent-Related Person shall be an
Affiliate of Borrower.
     “Agreement” is defined in the preamble hereof.
     “Anti-Terrorism Laws” means any Laws relating to terrorism or money
laundering, including Executive Order No. 13224 (effective September 24, 2001),
the USA PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act,
and the Laws administered by OFAC.
     “Approved Fund” means any (i) investment company, fund, trust,
securitization vehicle or conduit that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business or (ii) any Person
(other than a natural person) which temporarily warehouses loans for any Lender
or any entity described in the preceding clause (i) and that, with respect to
each of the preceding clauses (i) and (ii), is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) a Person (other than a natural
person) or an Affiliate of a Person (other than a natural person) that
administers or manages a Lender.
     “Approved Lender” has the meaning given it in Section 12.1.
     “Arrangers” is defined in the preamble hereof.
     “Assignment Agreement” means an agreement substantially in the form of
Exhibit E hereto.
     “Blocked Person” means any Person: (a) listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (b) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
     “Borrower” is defined in the preamble hereof.
     “Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
     “Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Agent approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
Secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan

27



--------------------------------------------------------------------------------



 



Documents to which it is a party, (c) the name(s) of the Person(s) authorized to
execute the Loan Documents on behalf of such Person, together with a sample of
the true signature(s) of such Person(s), and (d) that Agent and the Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent a further certificate canceling or amending such prior
certificate.
     “Business Day” is any day that is not a Saturday, Sunday or a day on which
Agent is closed.
     “Cash Burn” means EBITDA less the sum of (a) cash taxes, (b) unfunded
capital expenditures, (c) cash interest payments, (d) principal payments on all
Indebtedness (excluding payments under the SVB Loan Agreement), (e) dividends or
distributions, and (f) to the extent such payments are not deducted in the
calculation of EBITDA, license payments (excluding the Twenty-Five Million
Dollar ($25,000,000) dSivida payment and the Two Hundred Fifty Thousand Dollar
($250,000) Dow Sumitomo payment).
     “Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) certificates of deposit issued
maturing no more than one (1) year after issue, and (d) money market funds at
least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (b) of this
definition.. For the avoidance of doubt, the direct purchase by Borrower,
co-borrower, or any subsidiary of Borrower of any Auction Rate Securities, or
purchasing participations in, or entering into any type of swap or other
derivative transaction, or otherwise holding or engaging in any ownership
interest in any type of Auction Rate Security by Borrower, co-borrower, or any
subsidiary of Borrower shall be conclusively determined by the Lenders as an
ineligible Cash Equivalent, and any such transaction shall expressly violate
each other provision of this agreement governing Permitted Investments.
Notwithstanding the foregoing, Cash Equivalents does not include and each
Borrower and Subsidiary is prohibited from purchasing, purchasing participations
in, entering into any type of swap or other equivalent derivative transaction,
or otherwise holding or engaging in any ownership interest in any type of debt
instrument, including, without limitation, any corporate or municipal bonds with
a long-term nominal maturity for which the interest rate is reset through a
dutch auction and more commonly referred to as an auction rate security.
     “Claims” are defined in Section 12.2.
     “Code” is the Uniform Commercial Code, as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
Law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
     “Collateral” is any and all properties, rights and assets of Borrower
described on Exhibit A.
     “Collateral Account” is any Deposit Account, Securities Account, or
Commodity Account.
     “Commitment Percentage” is set forth in Schedule 1.1, as amended from time
to time.
     “Commodity Account” is any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.
     “Communication” is defined in Section 10.
     “Compliance Certificate” is that certain certificate in the form attached
hereto as Exhibit C.
     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation,
in each case, directly or

28



--------------------------------------------------------------------------------



 



indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.
     “Control Agreement” is any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Agent pursuant to which
Agent obtains control (within the meaning of the Code) for the benefit of the
Lenders over such Deposit Account, Securities Account, or Commodity Account.
     “Copyrights” are any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret.
     “Credit Extension” is any Term Loan or any other extension of credit by any
Lender for Borrower’s benefit.
     “Default” is any event which with notice or passage of time or both, would
constitute an Event of Default.
     “Default Rate” is defined in Section 2.2(b).
     “Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
     “Designated Deposit Account” is the deposit account maintained by Borrower
with SVB and designated as the “Designated Deposit Account” and over which Agent
shall be granted control for the ratable benefit of all Lenders.
     “Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
     “EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to
the extent deducted in the calculation of Net Income, depreciation expense and
amortization expense, plus (d) income tax expense.
     “Effective Date” is defined in the preamble of this Agreement.
     “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund and (iv) any commercial bank, savings and loan
association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933, as
amended) and which extends credit or buys loans as one of its businesses,
including insurance companies, mutual funds, lease financing companies and
commercial finance companies, in each case, which either (A) has a rating of BBB
or higher from Standard & Poor’s Rating Group and a rating of Baa2 or higher
from Moody’s Investors Service, Inc. at the date that it becomes a Lender or
(B) has total assets in excess of $5,000,000,000, and in each case of clauses
(i) through (iv), which, through its applicable lending office, is capable of
lending to Borrower without the imposition of any withholding or similar taxes;
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower, any Guarantor or any of Borrower’s or any Guarantor’s
Affiliates or Subsidiaries. Notwithstanding the foregoing, in connection with
assignments by a Lender due to a forced divestiture at the request of any
regulatory agency, the restrictions set forth herein shall not apply and
Eligible Assignee shall mean any Person or party.
     “Equipment” is all “equipment” as defined in the Code with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

29



--------------------------------------------------------------------------------



 



     “ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
     “Event of Default” is defined in Section 8.
     “Excess Availability” is defined as the lesser of (i) the current sum of
all Eligible Accounts (as defined in the SVB Loan Agreement), multiplied by the
Advance Rate (as defined in the SVB Loan Agreement), minus the aggregate amount
of outstanding Advances (as defined in the SVB Loan Agreement) under the SVB
Loan Agreement, and (ii) Twenty Million Dollars ($20,000,000) minus the
aggregate amount of outstanding Advances (as defined in the SVB Loan Agreement)
under the SVB Loan Agreement.
     “FDA” means the Food and Drug Administration of the United States of
America or any successor entity thereto.
     “Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) in respect of the
Term Loans due on the earlier to occur of (a) the Term Loan Maturity Date, or
(b) the acceleration of the Term Loans, or (c) the prepayment of the Term Loans
pursuant to Section 2.1.1(c) or (d), equal to the original principal amount of
the Term Loans advanced to Borrower or for the account of Borrower multiplied by
the Final Payment Percentage.
     “Final Payment Percentage” is three percent (3.00%).
     “Funding Date” is any date on which a Credit Extension is made to or for
the account of Borrower which shall be a Business Day.
     “GAAP” is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession in the United States, which are applicable to the circumstances as of
the date of determination.
     “General Intangibles” is all “general intangibles” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation, all Intellectual Property, claims,
income and other tax refunds, security and other deposits, options to purchase
or sell real or personal property, rights in all litigation presently or
hereafter pending (whether in contract, tort or otherwise), insurance policies
(including without limitation key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind.
     “Good Faith Deposit” is defined in Section 2.3(e).
     “Governmental Approval” is any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
     “Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
     “Guarantor” is any present or future guarantor of the Obligations.
     “Iluvien FDA Approval” means the issuance to Borrower of all necessary
licenses, certificates, accreditations, product clearances or approvals,
provider numbers or provider authorizations, marketing authorizations, other
authorizations, registrations, permits, consents and/or other Governmental
Approvals by the Food and Drug Administration of the United States or any
successor entity thereto or any other Governmental Authority under applicable
United States Law required for the manufacture, marketing and sale of Iluvien
Product(s) by Borrower.

30



--------------------------------------------------------------------------------



 



     “Iluvien Product” means an intravitreal insert for human use that delivers
fluocinolone acetonide for the treatment of diabetic macular edema (DME).
     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.
     “Indemnified Liabilities” is defined in Section 12.2.
     “Indemnified Person” is defined in Section 12.2.
     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
     “Intellectual Property” means all of Borrower’s right, title, and interest
in and to the following:
     (a) its Copyrights, Trademarks and Patents;
     (b) any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;
     (c) any and all source code;
     (d) any and all design rights which may be available to a Borrower;
     (e) any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
     (f) all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
     “Interest Expense” means for any fiscal period, interest expense (whether
cash or non-cash) determined in accordance with GAAP for the relevant period
ending on such date, including, in any event, interest expense with respect to
any Credit Extension and other Indebtedness of Borrower, including, without
limitation or duplication, all commissions, discounts, or related amortization
and other fees and charges with respect to letters of credit and bankers’
acceptance financing and the net costs associated with interest rate swap, cap,
and similar arrangements, and the interest portion of any deferred payment
obligation (including leases of all types).
     “Inventory” is all of Borrower’s right, title, and interest in and to
“inventory” as defined in the Code in effect on the date hereof with such
additions to such term as may hereafter be made, and includes without limitation
all of Borrower’s right, title, and interest in ant to merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products, including without limitation such inventory as is temporarily
out of Borrower’s custody or possession or in transit and including any returned
goods and any documents of title representing any of the above.
     “Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
     “IP Agreement” is that certain Intellectual Property Security Agreement
executed by Borrower to Agent dated as of the Effective Date, provided that such
Intellectual Property Security Agreement shall not be deemed delivered to Agent
or effective until the occurrence of an IP Lien Event.
     “IP Collateral” is defined on Exhibit A.

31



--------------------------------------------------------------------------------



 



     “IP Disposition Proceeds” is defined in Section 6.14.
     “IP Lien Event” has occurred when on any date (a) Borrower’s unrestricted
balance sheet cash and Cash Equivalents in one or more Collateral Accounts over
which Agent has obtained a Control Agreement with respect to such Collateral
Account, plus (b) Excess Availability under the SVB Loan Agreement is less than
the product of (i) six (6) times (ii) the Monthly Cash Burn Amount. Upon the
occurrence of an IP Lien Event, such IP Lien Event shall stay in effect until
the occurrence of an IP Release Event.
     “IP Release Event” has occurred when with respect to an IP Lien Event on
any date (a) Borrower’s unrestricted balance sheet cash and Cash Equivalents in
one or more Collateral Accounts over which Agent has obtained a Control
Agreement with respect to such Collateral Account, plus (b) Excess Availability
under the SVB Loan Agreement is equal to or greater than the product of
(i) twelve (12) times (ii) the Monthly Cash Burn Amount.
     “Key Person” is Borrower’s President and Chief Executive Officer (who is
Dan Myers, as of the Effective Date) and Chief Operating Officer (who is Rick
Eisworth, as of the Effective Date).
     “Law” means any and all federal, state, provincial, territorial, local and
foreign statute, law, judicial decision, regulation, guidance, guideline,
ordinance, rule, judgment, order, decree, code, plan, injunction, permit,
concession, grant, franchise, governmental agreement and governmental
restriction, whether now or hereafter in effect, which are applicable to
Borrower in any particular circumstance.
     “Lender” is any one of the Lenders.
     “Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.
     “Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Lenders and Agent for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Agent or the Lenders
in connection with the Loan Documents.
     “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of Law or otherwise against any property.
     “Loan Documents” are, collectively, this Agreement, the Warrant, the
Perfection Certificate, the IP Agreement and any other intellectual property
security agreement delivered by Borrower hereunder, any note, or notes or
guaranties executed by Borrower in connection with the indebtedness governed by
this Agreement, and any other present or future agreement between Borrower
and/or for the benefit of the Lenders and Agent in connection with this
Agreement, all as amended, restated, or otherwise modified.
     “Material Intellectual Property” is all of Borrower’s Intellectual Property
that is material to the condition (financial or other), business or operations
of Borrower.
     “Monthly Cash Burn Amount” means, as of any date of determination and based
on the financial statements contained in the Borrower’s most recently filed SEC
Reports and most recent Board approved plan, the greater of (i) the average Cash
Burn for the preceding three (3) months, or (ii) the average projected Cash Burn
for the succeeding three (3) months.
     “Net Income” means, for any period as of the date of determination, the net
profit (or loss), after provision for taxes, of Borrower for such period taken
as a single accounting period.
     “Obligations” are all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment,
the Termination Fee, and other amounts Borrower owes the Lenders now or later,
under this Agreement , the SVB Loan Agreement, or the other Loan Documents, and
including interest accruing after

32



--------------------------------------------------------------------------------



 



Insolvency Proceedings begin and debts, liabilities, or obligations of Borrower
assigned to the Lenders and/or Agent, and the performance of Borrower’s duties
under the Loan Documents.
     “OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.
     “OFAC Lists” are, collectively, the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
     “Operating Documents” are, for any Person, such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the Effective Date,
and (a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.
     “Origination Fee” is defined in Section 2.3(a).
     “Patents” means all patents, patent applications and like protections
including without limitation improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same.
     “Payment/Advance Form” is that certain form attached hereto as Exhibit B.
     “Payment Date” is the last calendar day of each calendar month.
     “Perfection Certificate” is defined in Section 5.1.
     “Permits” means licenses, certificates, accreditations, product clearances
or approvals, provider numbers or provider authorizations, marketing
authorizations, other authorizations, registrations, permits, consents and
approvals required in connection with the conduct of Borrower’s or any
Subsidiary’s business or to comply with any applicable Laws, including, without
limitation, drug listings and drug establishment registrations if applicable to
any Iluvien Product, and those issued by State governments for the conduct of
Borrower’s or any Subsidiary’s business.
     “Permitted Indebtedness” is:
     (a) Borrower’s Indebtedness to the Lenders and Agent under this Agreement,
the SVB Loan Agreement, and the other Loan Documents;
     (b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;
     (c) Subordinated Debt;
     (d) unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
     (e) Indebtedness secured by Permitted Liens; and
     (h) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
     “Permitted Investments” are:
     (a) Investments shown on the Perfection Certificate and substantially
similar to those existing on the Effective Date;

33



--------------------------------------------------------------------------------



 



     (b) (i) Investments consisting of Cash Equivalents and (ii) any Investments
permitted by Borrower’s investment policy, as amended from time to time,
provided that such investment policy (and any such amendment thereto) has been
approved in writing by Agent;
     (c) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (c) shall not
apply to Investments of Borrower in any Subsidiary;
     (d) joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by Borrower do not exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any fiscal year.
     “Permitted Liens” are:
     (a) Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement, the SVB Loan Agreement, and the
other Loan Documents;
     (b) Liens for taxes, fees, assessments or other government charges or
levies, either not due and payable or being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended , and the Treasury Regulations adopted thereunder;
     (c) purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Hundred Thousand Dollars ($100,000) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;
     (d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed Fifty Thousand Dollars ($50,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
     (e) leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Agent and Lenders a security
interest therein;
     (f) non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business; and
     (g) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) and (f) above, but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness may not increase.
     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
     “Prepayment Fee” means with respect to any Term Loan subject to prepayment
prior to the Term Loan Maturity Date, whether by mandatory or voluntary
prepayment, acceleration or otherwise, an additional fee payable to the Lenders
in amount equal to:

34



--------------------------------------------------------------------------------



 



     (i) for a prepayment made on or after the Effective Date through and
including the date which is twelve (12) months after the Effective Date, five
percent (5.00%) of the outstanding principal amount of the Term Loans on the
date of such prepayment;
     (ii) for a prepayment made after the date which is after the date that is
twelve (12) months after the Effective Date through and including the date which
is twenty-four (24) months after the Effective Date, three percent (3.00%) of
the outstanding principal amount of the Term Loans on the date of such
prepayment; and
     (ii) for a prepayment made after the date which is after the date that is
twenty-four (24) months after the Effective Date and prior to the Term Loan
Maturity Date, one percent (1.00%) of the outstanding principal amount of the
Term Loans on the date of such prepayment.
     Provided, that (i) any applicable Prepayment Fee shall be reduced by 50% in
the event that the prepayment of the Terms Loans is made as a condition
precedent to, in connection with or immediately upon the acquisition by Borrower
(whether by merger or the acquisition of all or substantially all of Borrower’s
assets) by a non-affiliated third party, provided that no Event of Default has
occurred and is continuing, and (ii) no Prepayment Fee shall be payable to SVB
to the extent the prepayment of the Terms Loans held by SVB is financed with the
proceeds of an advance under the SVB Loan Agreement, provided that for the
ninety (90) day period following such prepayment, no payments are made under the
SVB Loan Agreement except for mandatory payments under the SVB Loan Agreement.
     “Pro Rata Share” means with respect each Lender, a percentage (expressed as
a decimal, rounded to the ninth decimal place) determined by dividing the amount
of Term Loans held by such Lender by the aggregate amount of all outstanding
Term Loans.
     “Registered Organization” is any “registered organization” as defined in
the Code with such additions to such term as may hereafter be made
     “Required Lenders” means (i) for so long as all of the Persons that are
Lenders on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their respective Credit Extensions,
Lenders holding one hundred percent (100%) of the aggregate outstanding
principal balance of the Credit Extensions, or (ii) at any time from and after
any Original Lender has assigned or transferred any interest in its Credit
Extensions, Lenders holding sixty-six percent (66%) or more of the aggregate
outstanding principal balance of the Credit Extensions, plus, in respect of this
clause (ii), (A) each Original Lender that has not assigned or transferred any
portion of its respective Credit Extensions and (B) each assignee of an Original
Lender provided such assignee was assigned or transferred and continues to hold
100% of the assigning Original Lender’s interest in the Credit Extensions (in
each case in respect of clauses (A) and (B) of this clause (ii), whether or not
such Lender is included within the Lenders holding sixty-six percent (66%) of
the Terms Loans); provided, however, that notwithstanding the foregoing, for
purposes of Section 9.1(b) hereof, “Required Lenders” means (i) for so long as
all Original Lenders retain 100% of their interests in their respective Credit
Extensions, Lenders holding one hundred percent (100%) of the aggregate
outstanding principal balance of the Credit Extensions, or (ii) at any time from
and after any Original Lender has assigned or transferred any interest in its
Credit Extensions, Lenders holding sixty-six percent (66%) or more of the
aggregate outstanding principal balance of the Credit Extensions, plus, in
respect of this clause (ii), each Original Lender that has not assigned or
transferred any portion of its respective Credit Extension (in each case in
respect of this clause (ii), whether or not such Original Lender is included
within the Lenders holding sixty-six percent (66%) of the Credit Extensions).
For purposes of this definition only, a Lender shall be deemed to include
itself, and any Lender that is an Affiliate or Approved Fund of such Lender.
     “Required Permit” means a Permit (a) issued or required under Laws
applicable to the business of Borrower or any of its Subsidiaries or necessary
in the manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries or any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Iluvien Product by Borrower as such activities are
being conducted by Borrower with respect to such Iluvien Product at such time),
and (b) issued by any Person from which Borrower or any of its Subsidiaries have
received an accreditation.

35



--------------------------------------------------------------------------------



 



     “Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any Law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
     “Responsible Officer” is any of the President and Chief Executive Officer
or Chief Financial Officer of Borrower.
     “Restricted License” is any material license or other agreement with
respect to which Borrower is the licensee (a) that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property, or (b) for which a default
under or termination of could interfere with the Agent’s or any Lender’s right
to sell any Collateral.
     “SEC Reports” is defined in Section 6.2(a).
     “Secured Promissory Note” is defined in Section 2.4.
     “Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations and credits made thereto.
     “Securities Account” is any “securities account” as defined in the Code
with such additions to such term as may hereafter be made.
     “Subordinated Debt” is indebtedness incurred by Borrower subordinated to
all of Borrower’s now or hereafter indebtedness to the Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Agent and the Lenders entered into between Agent, Borrower and
the other creditor), on terms acceptable to Agent and the Lenders.
     “Subsidiary” means, with respect to any Person, any Person of which more
than 50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.
     “SVB Loan Agreement” is that certain Loan and Security Agreement by and
between Borrower and Bank dated as of October 14, 2010, as amended.
     “Term Loan” or “Term Loans” is defined in Section 2.1.1(a) hereof.
     “Term A Loan” is defined in Section 2.1.1(a) hereof.
     “Term B Loan” is defined in Section 2.1.1(a) hereof.
     “Term B Loan Draw Period” is the period commencing upon the occurrence of
the Iluvien FDA Approval (provided no Event of Default has occurred and is
continuing on such date) and continuing through the earlier to occur of
(i) July 31, 2011, and (ii) the occurrence of an Event of Default.
     “Term Loan Commitment” means, for any Lender, the obligation of such Lender
to make a Term Loan, up to the principal amount shown on Schedule 1.1. “Term
Loan Commitments” means the aggregate amount of such commitments of all Lenders.
     “Term Loan Maturity Date” is October 31, 2013.
     “Trademarks” means any trademark and servicemark rights, whether registered
or not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
     “Transfer” is defined in Section 7.1.

36



--------------------------------------------------------------------------------



 



     “U.S.” is the United States of America.
     “Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date executed by Borrower in favor of each Lender or such Lender’s
Affiliates.

37



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

          BORROWER:

ALIMERA SCIENCES, INC.
      By   /s/ Richard S. Eiswirth, Jr.         Name:   Richard S. Eiswirth,
Jr.        Title:   Chief Operating Officer and Chief Financial Officer       
AGENT:

SILICON VALLEY BANK
      By   /s/ Scott McCarty         Name:   Scott McCarty        Title:   Vice
President        LENDERS:

MIDCAP FUNDING III, LLC, as a Lender
      By   /s/ Josh Groman         Name:   Josh Groman        Title:   Managing
Director        SILICON VALLEY BANK, as a Lender
      By   /s/ Scott McCarty         Name:   Scott McCarty        Title:   Vice
President       

[Signature Page to the Loan and Security Agreement]





--------------------------------------------------------------------------------



 



SCHEDULE 1.1
LENDERS AND COMMITMENTS

                  Lender   Term A Loan Commitment   Commitment Percentage
MidCap Funding III, LLC
  $ 3,750,000       60.0 %
Silicon Valley Bank
  $ 2,500,000       40.0 %
TOTAL TERM A LOANS
  $ 6,250,000       100 %

                  Lender   Term B Loan Commitment   Commitment Percentage
MidCap Funding III, LLC
  $ 3,750,000       60.0 %
Silicon Valley Bank
  $ 2,500,000       40.0 %
TOTAL TERM B LOANS
  $ 6,250,000       100 %
TOTAL TERM LOANS
  $ 12,500,000       100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT A
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
     All goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles (except as
provided below), commercial tort claims, documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), cash, deposit
accounts, fixtures, letters of credit rights (whether or not the letter of
credit is evidenced by a writing), securities, and all other investment
property, supporting obligations, and financial assets, whether now owned or
hereafter acquired, wherever located; and all Borrower’s Books relating to the
foregoing, and any and all claims, rights and interests in any of the above and
all substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.
     Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired except to the extent that a
judicial authority (including a U.S. Bankruptcy Court) would hold that it is
necessary under applicable law to have a security interest in any of the
following in order to have a perfected lien and security interest in and to the
“IP Proceeds” defined below: any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished; any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same; trademarks, trade names, service marks, mask works, rights of use of any
name or domain names and, to the extent permitted under applicable law, any
applications therefor, whether registered or not; and operating manuals, trade
secret rights, clinical and non-clinical data, rights to unpatented inventions
(the “IP Collateral”); provided, however, the Collateral at all times (whether
or not the security interest in IP Collateral is effective as provided below)
shall include all Accounts, license and royalty fees and other revenues,
proceeds, or income arising out of or relating to any of the foregoingand any
claims for damage by way of any past, present, or future infringement of any of
the foregoing (collectively, the “IP Proceeds”); provided, that, upon the
occurrence of a IP Lien Event (whether occurring prior to or after an IP Release
Event), the Collateral shall include all IP Collateral automatically and without
any further action of the parties, and this Agreement shall constitute a
security agreement for all purposes of the Code with respect to such IP
Collateral; and provided, further, upon the occurrence of a IP Release Event, at
Borrower’s sole cost and expense, Agent shall execute and deliver to Borrower
all releases, terminations and other instruments as may be necessary to release
Agent’s Lien in and to the IP Collateral, granted herein, including, without
limitation, UCC financing statement amendments and appropriate filings with the
U.S. Copyright Office and the U.S. Patent and Trademark Office.
     Pursuant to the terms of a certain negative pledge arrangement with
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Lenders’ prior written consent.

 



--------------------------------------------------------------------------------



 



EXHIBIT B — LOAN PAYMENT/ADVANCE REQUEST FORM
Deadline is Noon E.S.T.

      Fax To:   Date:                                         



     
LOAN PAYMENT:
    Alimera Sciences, Inc.

 
   
From Account #                                         
  To Account #                                                             
(Deposit Account #)
                      (Loan Account #) Principal $
                                         and/or Interest $
                                                            
 
   
Authorized Signature:                                         
  Phone Number:                                         
Print Name/Title:                                         
   



     
Loan Advance:
   
 
    Complete Outgoing Wire Request section below if all or a portion of the
funds from this loan advance are for an outgoing wire.
 
   
From Account #                                         
  To Account #                                                             
(Loan Account #)
                      (Deposit Account #)
 
   
Amount of Advance $                                         
   
 
         All Borrower’s representations and warranties in the Loan and Security
Agreement are true, correct and complete in all material respects on the date of
the request for an advance; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:
 
   
Authorized Signature:                                         
  Phone Number:                                                             
Print Name/Title:                                         
   



     
Outgoing Wire Request:
   
Complete only if all or a portion of funds from the loan advance above is to be
wired.
Deadline for same day processing is noon, E.S.T.
   
 
   
Beneficiary Name:                                         
  Amount of Wire: $                                                            
Beneficiary Lender:                                         
  Account Number:                                                             
City and State:                                         
   
 
   
Beneficiary Lender Transit (ABA) #:                     
  Beneficiary Lender Code (Swift, Sort, Chip, etc.):
                                        
(For International Wire Only)
   
 
   
Intermediary Lender:                                         
  Transit (ABA) #:                                                             
For Further Credit to:
                                                                                                                                                                
 
    Special Instruction:
                                                                                                                                                                
 
         By signing below, I (we) acknowledge and agree that my (our) funds
transfer request shall be processed in accordance with and subject to the terms
and conditions set forth in the agreements(s) covering funds transfer
service(s), which agreements(s) were previously received and executed by me
(us).
 
   
Authorized Signature:                                         
  2nd Signature (if required):                                          Print
Name/Title:                                             Print Name/Title:
                                                                                 
 
   
Telephone #:                                         
  Telephone #:                                         

 



--------------------------------------------------------------------------------



 



EXHIBIT C — COMPLIANCE CERTIFICATE

           TO: Silicon Valley Bank, as Agent   Date:                     

     FROM: Alimera Sciences, Inc.
     The undersigned authorized officer of Alimera Sciences, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower, Agent and the Lenders (the “Agreement”), (1) Borrower is in
complete compliance for the period ending                      with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Agent. Attached are the
required documents supporting the certification. The undersigned certifies, in
the capacity as an officer of Borrower, that these are prepared in accordance
with GAAP consistently applied from one period to the next except as explained
in an accompanying letter or footnotes. The undersigned acknowledges, in the
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
     Please indicate compliance status by circling Yes/No under “Complies”
column.

          Reporting Covenant   Required   Complies
10-K, 10-Q and 8-K
  Within 5 days of filing with the SEC   Yes   No
Audited Financial Statements
  Annually within 120 days after FYE   Yes   No
Board Approved Projections
  Annually within 30 days after approval, but no later March than March 31st of
each calendar year.   Yes   No
Compliance Certificate
  Monthly within 30 days   Yes   No
Bank Statements
  Monthly within 30 days   Yes   No

                 
Monthly Cash Burn Amount
    $     X (6)=$    
Cash
    $          

     Section 6.2(c) and (d)
The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date. Set forth below is a list of
material changes to the composition of the Intellectual Property (if no
registrations or material changes, state “None”).
 
 
The following is a list of all Required Permits obtained relating to such new
Iluvien Product (if no Required Permits obtained, state “None”).
 
 

 



--------------------------------------------------------------------------------



 



     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
 
 
                    

                      Alimera Sciences, Inc.

        AGENT USE ONLY    
By:
              Received by:                                                     
         
 
  Name:           authorized signer    
 
                   
 
  Title:           Date:
                                                                
 
                   
 
                   
 
              Verified:                                             
 
              authorized signer    
 
              Date:                                                             
   
 
                   
 
              Compliance Status:          Yes     No    

 



--------------------------------------------------------------------------------



 



EXHIBIT D — SECURED PROMISSORY NOTE
SECURED PROMISSORY NOTE

      $                        Dated:                     , 20___

     FOR VALUE RECEIVED, the undersigned, ALIMERA SCIENCES, INC., a
                     corporation (“Borrower”) HEREBY PROMISES TO PAY to the
order of SILICON VALLEY BANK (“Lender”) the principal amount of
                     DOLLARS ($                    ) or such lesser amount as
shall equal the outstanding principal balance of the Term            Loan made
to Borrower by Lender, plus interest on the aggregate unpaid principal amount of
the Term            Loan, at the rates and in accordance with the terms of the
Loan and Security Agreement by and between Borrower and Silicon Valley Bank, as
Agent, and the Lenders as defined therein (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”). If not sooner paid,
the entire principal amount and all accrued interest hereunder and under the
Loan Agreement shall be due and payable on Term Loan Maturity Date as set forth
in the Loan Agreement.
Borrower agrees to pay any initial partial month interest payment from the date
of this Secured Promissory Note (this “Note”) to the first Payment Date
(“Interim Interest”) on the first Payment Date.
Principal, interest and all other amounts due with respect to the Term
           Loan, are payable in lawful money of the United States of America to
Lender as set forth in the Loan Agreement and this Note. The principal amount of
this Note and the interest rate applicable thereto, and all payments made with
respect thereto, shall be recorded by Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term            Loan to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.1.1(c) and
Section 2.1.1(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term            Loan, interest on the Term            Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.
Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Lender or its agent.
Notwithstanding anything else in this Note to the contrary, the right to the
principal of, and stated interest on, this Note may be transferred only if the
transfer is registered on such record of ownership and the transferee is
identified as the owner of an interest in the obligation. Borrower shall be
entitled to treat the registered holder of this Note (as recorded on such record
of ownership) as the owner in fact thereof for all purposes and shall not be
bound to recognize any equitable or other claim to or interest in this Note on
the part of any other person or entity.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by
one of its officers thereunto duly authorized on the date hereof.

            BORROWER:

ALIMERA SCIENCES, INC.
      By:           Name:           Title:        

1243337.12

 